Nott, J.,
delivered the opinion of the court:
This is an action brought to recover the net proceeds of nine bales of upland cotton, captured at Charleston in February, 1865. The amount claimed is $3,351.
This case has been several times'under consideration, and the claimant’s loyalty has always caused considerable doubt. While thus under consideration, in the spring of 1S68, the case was remanded to the docket, with numerous others, and the depositions in it ordered tq be .verified before a judge of the court. Under that order, the claimant came before me at Charleston and was subjected to a searching cross-examination by the counsel of the defendants. It then appeared that he was á poor and ignorant German, with little command of his native lan-' guage, and almost none of English; a person of few friends and little means.
We are satisfied that the claimant, early in the war, fled from Charleston to avoid conscription; that for two years he was hidden in the Pickens district; that he was advertised, hunted, and apprehended as a deserter, and that he, through much suffering, steadfastly evaded the rebel military service. It does not appear that he ever voluntarily did any single act to aid the rebellion, and if he has given it comfort it nuist have been by *585some very faint sparks of sympathy concealed within Ms own breast.
It is objected that the claimant was not known to, and did not consort with, the Union men of Charleston — a small, efficient, well known, active band — and, also, that he has not spread before ns a full record of his life during- the war, such as we have ordinarily expected and required from those seeking-to establish the difficult negative fact of never having given aid or comfort to the rebellion. As to the first, the claimant was absent from Charleston during half the war, and when he returned, after his repeated arrests, he seems to have been a shy, suspicious, reserved man, seeking concealment and not friends. As to the second, it would be impossible for a man who, during half the war, was hiding from all other men, to spread before us, by witnesses, his daily acts. We must accept his great efforts to avoid rendering military aid to the rebellion, and the absence of any positive act being shown against him, as satisfactory proof that he never gave aid or comfort to the rebellion.
The ownership and capture of the cotton are fully proven, and the judgment of the court is that the claimant recover the net proceeds of nine bales of upland cotton, at $131 20 per bale, amounting in the aggregate to the sum of $1,180 80.